internal_revenue_service number release date index number 468a ---------------------------- ------------------- ------------------------------------------------------------ ------------- ------------------------ ----------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-111295-08 date date in re transferee schedule of ruling amounts and rulings on transfer --------------------------------------------------------------------- legend company a ---------------------------------------------------- ------------------------ ----------------------------------------- ------------------------------------------------------------- --------------------------------------------------------------------- -------- ------------- ------- ------------------------------------------------------------------ former name company b plant state a state b year taxpayer ------------------------------------------------------------ partner ------------------------------------------------------------ -------------------------------------------- deliverco director --------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------- location commission method transfer date amount x -------------------------------------------------- ------------------------------------------- ---------------------------------------------------- ---------------------- --------------- ---- ----------------------------------------------- dear ----------------- plr-111295-08 this letter responds to your request dated date as supplemented by letter dated date for an allocation of the previously-approved schedule of ruling amounts for the year --------due to a transfer of the plant as described below under 468a-6t of the temporary income_tax regulations for the taxpayer's nuclear decommissioning fund fund with respect to the plant as well as for a series of rulings regarding the consequences of that transfer finally taxpayer requests a revised schedule of ruling amounts pursuant to ' 468a-3t e the taxpayers have represented the following facts and information relating to the ruling_request company a a limited_liability_company organized under the laws of state a is engaged in the generation and sale of electric energy in state a during year company a has been indirectly owned through one or more limited_liability companies each of which is disregarded for federal tax purposes by company b during year prior to transfer date company a was considered the owner of ----- percent of plant and its qualified nuclear decommissioning fund fund under the laws of state a however during that time company a was an entity disregarded for federal tax purposes and thus company a was not considered to be the owner of plant for federal tax purposes company b a limited_liability_company organized under the laws of state b was regarded as a partnership during year until transfer date this partnership was owned --- percent by taxpayer and -- percent by partner during this period when company b was a partnership for federal tax purposes company b was considered the owner of plant and its fund effective transfer date as part of a liquidation which taxpayers a and b represent qualifies under sec_332 partner assigned all of its assets and liabilities to its parent taxpayer at the same time company b became a disregarded_entity when its membership was reduced to a single member taxpayer thus on transfer date the partnership terminated and plant and its fund were transferred to company b because company b is a disregarded_entity taxpayer became owner of plant and its fund for federal tax purposes on that date company a under its former name received a revised schedule of ruling amounts for plant by letter dated date that schedule provided a ruling_amount for year of amount company a and taxpayer request that the service issue an allocation of the scheduled ruling_amount for year so that the transferee taxpayer may deduct that portion of the amount which is the product of multiplying amount by that fraction in which x is the numerator the number of days in year following the transfer date and is the denominator plr-111295-08 in addition with respect to the transfer taxpayers have requested the following rulings requested ruling pursuant to sec_1_468a-6t the fund will not be disqualified by reason of either the termination of the partnership or the transfer of plant and its fund to taxpayer on the date of transfer requested ruling neither taxpayer nor the fund will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer requested ruling the transfer of the fund from company a to taxpayer will not constitute a payment or contribution of assets by taxpayer to its fund requested ruling immediately_after_the_transfer the fund will have a basis in the assets in the fund that is the same as the basis of those assets in the fund held by company a immediately prior to the transfer sec_1_468a-3t f ii b requires a mandatory revised schedule of ruling amounts where as here a taxpayer requests a ruling_amount for year determined under a formula prescribed by sec_1_468a-6t for the taxable years after year detailed in the revised schedule below taxpayer requests that we issue a schedule of ruling amounts that is equivalent to the schedule of ruling amounts approved in the letter dated date taxpayer represents that other than the change_of_ownership detailed above no facts presented in the earlier letter upon which the prior schedule of ruling amounts was based have changed we repeat the relevant facts herein although taxpayer is not a regulated utility deliverco collects the decommissioning costs approved by commission by means of a non-bypassable charge imposed upon retail customers the amounts collected by deliverco are paid to company a the owner of plant for purposes of the law of state a because company a is disregarded for federal tax purposes these amounts are considered paid to taxpayer and then contributed by taxpayer to fund based on the assumptions used by commission it is estimated that assets in the fund will earn an after-tax rate of return of -----percent for the years -------------- -----percent for the years ------------------------------- percent for the years -------------- and -----percent thereafter the total cost of decommissioning plant is estimated to be dollar_figure-----------------in ------- dollars escalated at a - ------percent per year through the beginning of decommissioning in ------- resulting in an estimated total future cost of decommissioning plant of dollar_figure------------------- plr-111295-08 the funding_period for plant extends from ------- through ------- the estimated_useful_life of plant is --- years -------------- and the estimated period for which the fund will be in effect is also --- years -------------- law and analysis sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified decommissioning fund however sec_468a limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within ½ months after the close of the tax_year additionally a taxpayer that files for a schedule of ruling amounts and receives such schedule of ruling amounts after the ½ month deadline for making a payment to a nuclear decommissioning fund must make such payment to the fund within days after the date that the taxpayer receives the schedule of ruling amounts for the tax_year sec_1_468a-1t a of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest including an interest as a tenant in common or joint tenant plr-111295-08 sec_1_468a-2t b provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the ruling_amount applicable to the nuclear decommissioning fund for such taxable_year the limitation on the amount of cash payments for purposes of sec_1 468a- 2t b does not apply to any special transfer permitted under sec_1_468a-8t sec_1_468a-3t a provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3t a provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on reasonable assumptions concerning the after-tax rate of return to be earned by the amounts collected for decommissioning the total estimated cost of decommissioning the nuclear plant and the frequency of contributions to a nuclear decommissioning fund for a taxable_year under ' 468a-3t a the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3t a provides that the taxpayer bears the burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the regulations and that it is based on reasonable assumptions that section also provides additional guidance regarding how the service will determine whether a proposed schedule of ruling amounts is based on reasonable assumptions for example if a public_utility commission established or approved the currently applicable rates for the furnishing or sale by the taxpayer of electricity from the plant the taxpayer can generally satisfy this burden_of_proof by demonstrating that the schedule of ruling amounts is calculated using the assumptions used by the public_utility commission in its most recent order in addition a taxpayer that owns an interest in a deregulated nuclear plant may submit assumptions used by a public_utility commission that formerly had regulatory jurisdiction over the plant as support for the assumptions used in calculating the taxpayer’s proposed schedule of ruling amounts with the understanding that the assumptions used by the public_utility commission may be given less weight if they are out of date or were developed in a proceeding for a different taxpayer the use of other industry standards such as the assumptions underlying the taxpayer's most recent financial assurance filing with the nrc are described by the temporary regulations as an alternative means of demonstrating that the taxpayer has calculated its proposed schedule of ruling amounts on a reasonable basis sec_1_468a-3t a further provides that consistency with financial_accounting statements plr-111295-08 is not sufficient in the absence of other supporting evidence to meet the taxpayer’s burden_of_proof sec_1_468a-3t a provides that the irs may in its discretion provide a schedule of ruling amounts that is determined on a basis other than sec_1_468a-3t if the taxpayer explains the need for the special treatment and sets forth an alternative basis for determining the schedule of ruling amounts in addition the irs must determine that the special treatment is consistent with the purpose of sec_468a sec_1_468a-3t b provides that in general the ruling_amount for any_tax year in the funding_period shall not be less than the ruling_amount for any earlier tax_year under ' 468a-3t c the funding_period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the last day of the estimated_useful_life of the nuclear power plant to which the fund relates sec_1_468a-3t c provides rules for determining the estimated_useful_life of a nuclear plant for purposes of sec_468a in general under sec_1_468a-3t c i a if the plant was included in rate base for ratemaking purposes for a period prior to date the date used in the first such ratemaking proceeding as the estimated date on which the nuclear plant will no longer be included in the taxpayer’s rate base is the end of the estimated_useful_life of the nuclear plant sec_1_468a-3t c i b provides that if the nuclear plant is not described in sec_1_468a-3t c i a the last day of the estimated_useful_life of the nuclear plant is determined as of the date the plant is placed_in_service under sec_1_468a-3t c i c any reasonable method may be used in determining the estimated_useful_life of a nuclear power plant that is not described in sec_1_468a-3t c i a sec_1_468a-3t d provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant sec_1_468a-3t d provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3t e enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3t f provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of ' 468a-3t e the internal plr-111295-08 revenue service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year sec_1_468a-5t a sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5t a iii provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-6t provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6t b provides that sec_1_468a-6t applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and plr-111295-08 the transferee continues to satisfy the requirements of sec_1_468a-5t a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6t c provides that a disposition that satisfies the requirements of sec_1_468a-6t b will have the following tax consequences at the time it occurs neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution sec_1_468a-6t e provides the rules for determining the transferor’s schedule of ruling amounts where a transferor transfers or disposes of all or a portion of its qualifying interest in a nuclear power plant in a transaction to which sec_1_468a-6t applies sec_1_468a-6t e i provides that if the transferor does not file a request for a revised schedule of ruling amounts on or before the deemed payment_date for the year of the transfer then the transferor’s schedule of ruling amounts with respect to that plant for the year of transfer is the ruling_amount contained in the transferor’s current schedule of ruling amounts multiplied by that portion of the transferor’s interest that is transferred or disposed of and by a fraction the numerator of which is the plr-111295-08 number of days in the taxable_year that precede the date of transfer and the denominator of which is the number of days in that taxable_year in this case because the partnership and its taxable_year terminated on the transfer date application of the rules in sec_1_468a-6t e would result in the transferor receiving nearly the entire amount of the ruling_amount for that year taxpayers have requested under the provisions of sec_1_468a-3t a that we calculate the transferee’s ruling_amount on the basis of the number of days in the calendar_year in which the transfer date occurs rather than on the basis of the number of days in the partnership taxable_year we agree that the taxpayers’ request for an alternative basis for determining the schedule of ruling amounts is consistent with the principles and provisions of sec_468a and the temporary regulations thereunder therefore we grant the requested ruling accordingly we rule that the transferee’s ruling_amount for year is dollar_figure------------- calculated by multiplying amount transferor’s scheduled ruling_amount for year by taxpayers’ ownership_interest percent and by a fraction the numerator or which is x and the denominator of which is further based on the information submitted by taxpayer we reach the following conclusions regarding the effect of the transfer requested ruling pursuant to sec_1_468a-6t the fund will not be disqualified by reason of either the termination of the partnership or the transfer of plant and its fund to taxpayer on the date of transfer requested ruling pursuant to sec_1_468a-6t c neither taxpayer nor the fund will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer requested ruling pursuant to sec_1_468a-6t b the transfer of the fund from company a to taxpayer will not constitute a payment or contribution of assets by taxpayer to its fund requested ruling pursuant to sec_1_468a-6t c immediately_after_the_transfer the fund will have a basis in the assets in the fund that is the same as the basis of those assets in the fund held by company a immediately prior to the transfer furthermore regarding taxpayer’s request for a revised schedule of ruling amounts we have examined the representations and information submitted by the taxpayers in relation to the requirements set forth in ' 468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions plr-111295-08 taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1t b of the regulations taxpayer as owner of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3t d of the regulations taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3t a and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund pursuant to sec_1_468a-3t a taxpayer has demonstrated that by following the assumptions approved by commission the proposed schedule of ruling amounts is consistent with the principles of sec_468a and the regulations thereunder and that such schedule is based on reasonable assumptions the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the ruling_amount applicable to the fund as set forth under sec_1_468a-2t b of the regulations based solely on the determinations above we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts year ---------------------------------------- ------------- amount ----------------------- ----------------------- approval of the transferee schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the ruling dated date was issued or of the facts and circumstances described in this ruling approval of the revised schedule of ruling amounts is contingent on there being no change in the facts and circumstances described in this ruling if any of the events described in sec_1_468a-3t f of the temporary regulations occur in future years taxpayer must request a review and revision of the schedule of ruling amounts generally a taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates plr-111295-08 reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether the liquidation described above qualifies under any section of the code the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7t a of the temporary regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
